Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Wakeley (Reg. No. 60418) on 03/22/2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.         (Currently Amended) A device, comprising:
a first display;
a second display which, in operation, consumes less power than the first display; a battery;
a control processor which, in operation, changes a display mode of the device between a first display mode and a second display mode, wherein in the first display mode the first display displays information, and in the second display mode the second display displays information; and
a second processor;
wherein the control processor switches from the first display mode to the second display mode to give the battery a longer life, and
 control processor is operated by an “Operating System” (OS), and the second processor is operated by a “Basic Input Output System” (BIOS).

The Abstract has been amended as follows:


A device includes a first display, a second display, a battery, a control processor, and a second processor. The second display consumes less power than the first display. The control processor changes a display mode of the device between a first display mode and a second display mode. In the first display mode the first display displays information, and in the second display mode the second display displays information. The control processor switches from the first display mode to the second display mode to give the battery a longer life. The control processor is operated by an “Operating System” (OS), and the second processor is operated by a “Basic Input Output System” (BIOS).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record neither shows nor suggests the limitation “the {first or control} processor is operated by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627          
                                                                                                                                                                                              03/22/2021